Citation Nr: 0218492	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-10 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension in the amount of 
$6,967.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1970 to June 
1972.


FINDINGS OF FACT

1.  In a July 1991 rating action, the veteran was found to 
be permanently and totally disabled for pension purposes 
effective from January 31, 1991, due to residuals of 
lumbar laminectomy (rated 60 percent disabling), a seizure 
disorder, hypertension, and obesity.  As of that date, the 
veteran's award was predicated on his report that the only 
income for the veteran and the members of his family 
consisted of Social Security Administration (SSA) 
benefits, and as far as the Department of Veterans Affairs 
(VA) was concerned, this continued to be the case through 
and including 1999.

2. In September 2001, the veteran's award was 
retroactively reduced effective February 1, 1998, and 
terminated on February 1, 1999, based on unreported income 
from wages beginning February 1, 1998.  An overpayment of 
$6,967.00 resulted from this action.

3.  While there was clearly fault on the part of the 
veteran in the creation of the overpayment, recovery of 
the overpayment in this case would defeat the purpose for 
which the nonservice-connected disability pension was 
intended.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected 
disability pension would be against the principle of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 & Supp. 2002); 38 C.F.R. § 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) 
notes that in Barger v. Principi, 16 Vet. App. 132 (2002), 
the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court"), held that 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2002) (VCAA), with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims (the Court pointed out that 
the statute at issue in such cases is found in Chapter 53, 
Title 38, United States Code, and that the provisions of 
the VCAA are relevant to a different Chapter (i.e. Chapter 
51)). Therefore, the VCAA is not for application in this 
matter.

Moreover, although VCAA is not applicable to this case, 
the Board observes that the veteran has been notified in 
the June 2002 statement of the case of the law and 
regulations governing waivers of indebtedness, the 
evidence considered by the regional office (RO), and the 
reasons for its determination, and that neither the 
veteran nor his representative have identified any 
additional evidence or information which could be obtained 
to substantiate the veteran's contentions.  The Board is 
also unaware of any such outstanding evidence or 
information.

The Board further notes that the record does not reflect 
any dispute as to the accuracy of the asserted overpayment 
of $6,967.00.  In this regard, while the veteran has 
indicated that he did in fact report income for the 
relevant time frame upon receipt of that income, there is 
no confirmation of this in the record.  In addition, 
although the veteran has also asserted that the VA's 
continuation of payments following a two month gap in 
early 1998 somehow justified his actions in thereafter 
accepting overpayments, he does not dispute the amount of 
the overpayment.  Thus, the Board will consider this 
matter solely as to whether the evidence justifies a 
waiver of recovery of that overpayment.  

The record reflects that in a July 1991 rating action, the 
veteran was found to be permanently and totally disabled 
for pension purposes effective from January 31, 1991, due 
to residuals of lumbar laminectomy (rated 60 percent 
disabling), a seizure disorder, hypertension, and obesity.  
As of that date, the veteran's award was predicated on his 
report that the only income for the veteran and the 
members of his family consisted of SSA benefits, and as 
far as VA was concerned, this continued to be the case 
through and including 1999.  

However, in September 2001, the veteran's award was 
retroactively reduced effective February 1, 1998, and 
terminated on February 1, 1999, based on unreported income 
from wages beginning February 1, 1998.  An overpayment of 
$6, 967.00 resulted from this action.  

In correspondence to the RO, dated in October 2001, the 
veteran requested a waiver of the overpayment, noting that 
he was disabled and that his income consisted solely of 
SSA benefits and part time wages from L. N. C.  The 
veteran asserted total income of $1196 compared with 
expenses of $1195, and indicated that he was limited to 
only part time work due to back pain and a number of other 
ailments.  

An October 2001 financial status report reflects monthly 
gross salary of $1201, total net income of $975, and total 
monthly expenses of $1194. 

In additional correspondence to the RO, dated in December 
2001, the veteran again noted his request for a waiver of 
the overpayment, and submitted a second financial status 
report, dated in December 2001.  The December 2001 
financial status report reflects total monthly net income 
of $1202, and total monthly expenses of $1207.  It is 
noted that while only approximately ten days had elapsed 
between the dating and signing of the October and December 
2002 financial status reports, the monthly expense for 
insurance on his truck was changed from $148 to $243, and 
the expense for utilities was lowered from $300 to $218. 

In the January 2002 decision by the Committee on Waivers 
and Compromises, it was held that there had been no fraud, 
misrepresentation or bad faith on the part of the veteran 
in creation of the overpayment.  That determination, being 
favorable to the appellant, has not been appealed.  Thus, 
it is not for consideration by the Board and his request 
for waiver of recovery of the overpayment can not be 
barred on the basis of any of those factors.

The Committee on Waivers and Compromises further held, 
however, that the veteran had some fault in the creation 
of the indebtedness in failing to immediately notify VA 
when he began receiving wages in 1998.  In this regard, it 
was further indicated that when the veteran accepted the 
benefits, it became his responsibility to report any 
changes in income, and he did not comply with this 
responsibility.  It was also noted that a determination as 
to hardship could not be made from the financial status 
reports as they contained conflicting information.  One 
was found to indicate more income than the other and less 
expense.  The other was found to indicate less in income 
and more expenses.  

In a letter to the RO in February 2002, the veteran 
provided the RO with a copy of a wage statement from L. N. 
C., dated February 11, 2002, which reflects the veteran's 
employment with this company since September 2000, that 
his base compensation was $675 a month, and that as of 
February 11, 2002, he had earned $1,012.50.  It was 
further noted that in the previous year of 2001, the 
veteran earned a total of $8,100.  In the veteran's 
correspondence to the RO, the veteran further maintained 
that he had advised the RO of his change in income back in 
1998, and that after payments had stopped for several 
months, they started once again.  He further submitted 
that his disability prevented him from full time work.  A 
note at the bottom of the veteran's letter indicated that 
the veteran's SSA benefit was $538.

In the June 2002 statement of the case, the RO again noted 
the discrepancy between the information contained in the 
two financial status reports and further concluded that 
the veteran's fault outweighed the hardship, and that the 
collection of the debt would not violate equity and good 
conscience.

In his substantive appeal, the veteran reiterated his 
position that he had notified the VA that he was going 
back to work in 1998, and that VA stopped making payments 
for two months following this notice.  

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
a decision, such as the relative fault of the debtor, 
weighing such fault against any fault on the Government's 
part, whether there was any unjust enrichment, whether 
there would be any undue financial hardship resulting from 
recovery of the overpayment, whether recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized and whether the debtor relinquished a valuable 
right or changed position by reason of having relied upon 
the erroneous benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965.

In this case, the record reflects that when the veteran 
was awarded nonservice-connected disability pension in 
July 1991, he was informed that the rate of VA pension was 
directly related to his family income and that adjustment 
to his payments had to be made whenever his family income 
changed.  However, the record then reflects that the 
veteran was in receipt of greater income from private 
wages in 1998 and 1999, and that the VA did not learn of 
that additional income until approximately September 2001.

Thus, the record clearly indicates that there was some 
fault on the part of the veteran in creation of the 
subject overpayment by the veteran's failure to report 
increases in the amount of private wages to the VA.

However, the record also reflects that despite the 
discrepancies contained in the two financial status 
reports submitted in 2001, both reports reflect that 
monthly income is essentially equivalent to monthly 
expenses.  The veteran also identified few, if any, 
assets, and the veteran's residuals of lumbar laminectomy 
were evaluated as 60 percent disabling as far back as 
1991.  Thus, while recovery of the $6,967.00 overpayment 
would not be inconceivable given the amount and the 
possibility of payment over an extended period of time, 
the Board is greatly influenced by the fact that the 
purpose of improved disability pension is to provide an 
income supplement to veterans with very limited financial 
resources and that the veteran squarely falls within that 
category.  The Board is further impressed that while some 
of the information in the veteran's financial status 
reports has not been consistently reported, the veteran 
has otherwise been candid in completing his financial 
disclosure statements.  The Board's review of these 
statements reveals that a $290 payment over a two year 
span would be a significant financial hardship and that 
even a $194 payment over three years would place the 
veteran in significant financial difficulty.  Thus, 
recovery of the overpayment in this case would defeat the 
purpose for which the improved disability pension was 
intended.  Further, based on the current financial 
situation of the veteran, waiver of recovery of this 
overpayment would not result in any significant unjust 
enrichment.  

Accordingly, under the circumstances, the Board concludes 
that recovery of the overpayment of nonservice-connected 
disability pension in the amount of $6,967.00 would be 
against the principle of equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965.  It follows that 
favorable action in connection with the veteran's appeal 
for waiver of recovery of the overpayment is in order.  In 
reaching the decision in this case, the Board has resolved 
all doubt in favor of the veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension in the amount of 
$6,967.00 is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

